Title: Marquis de Lafayette to John Adams, 2 June 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


        
          Dear Sir
          Paris June the 2d 1784
        
        Altho’ I Have not Been Honoured with an Answer to My last letter, I will not lose time in Acquainting You that My departure from l’orient is fixed on the 22d insant— Any letter from You that Reaches

Paris Before the 17th will Be Carefully forwarded By me, and in Case You Had Any to send Clear of post offices, their Being put into My Hands will insure their Being Safely delivered to the persons to whom they are directed
        We Have letters from America as late as the 20th April— Nothing Had Been as Yet Settled By Congress Respecting their political Arrangements—Unless Some passenger is on the Road with More particular dispatches than those which Have Been Received By post— But I Rather think Nothing Had Been done in that Respect
        With an affectionate Regard I Have the Honour / to Be / Dear Sir / Your obedient Humble / Servant
        
          Lafayette
        
        
          As I intend landing in Newyork, your letters to your family will not Have a long way to go—
        
      